Citation Nr: 1221746	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1942 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claims.  

In September 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an April 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

The Board notes that the Veteran filed additional evidence in support of his claims, with a waiver of review by the Agency of Original Jurisdiction (AOJ) following the most recent April 2012 SSOC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A cervical spine disorder was not shown in service or for many years thereafter; and, the evidence of record fails to establish that a cervical spine disorder is the result of an established event, injury, or disease during active service.

2.  Although he was exposed to asbestos in service, the competent and credible evidence fails to establish that the Veteran has asbestosis or any other asbestos related respiratory disease.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).
  
2.  A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the issues of entitlement to service connection for cervical spine and respiratory disorders, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2008 of the criteria for establishing direct and presumptive service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2008.  Nothing more was required.  It follows that the September 2008 letter readdressing all notice elements went above and beyond what was necessary.

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of his available service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence.

Additionally, the case was remanded in September 2011 so that the AMC could endeavor to obtain the Veteran's additional private medical records from Dr. R.M.A. and any outstanding service treatment records.  In a November 2011 letter, the AMC essentially informed the Veteran that additional service treatment records were not located and gave the Veteran the opportunity to submit the requested information himself.  He failed to submit any additional service treatment records.  Despite efforts by the AMC to obtain the medical records from Dr. R.M.A., the physician informed VA in a December 2011 letter that the records of his treatment of the Veteran were not available.  The Veteran expressed his knowledge of the unavailability of these records on an October 2011 medical release form (VA Form 21-4142).  Thus, the AMC substantially complied with the September 2011 remand directives.  See D'Aires v. Peak, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998) violation when the examiner made the ultimate determination required by the Board's remand).  

The Veteran underwent VA examinations for his claims in November 2009.  The November 2009 VA examinations are found to be adequate in addressing the necessary questions to be answered regarding the Veteran's cervical spine and respiratory disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinions rendered following the examinations were made in connection with review of the claims folder, interview of the Veteran, and physical examination.  The opinions provided were factually accurate, fully articulated, and provided sound reasoning for the conclusions.  The opinions clearly indicated that the Veteran's cervical spine or respiratory disorder are not related to service, and explained why this was found to be the case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section h (Dec. 13, 2005).

The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Cervical Spine Disorder

The Veteran claims that his currently diagnosed cervical spine disorder is related to his military service.  Specifically, he claims that he suffered injuries to his cervical spine in service when he jumped from a flight deck to a catwalk to take cover during an enemy attack.  He reports that he did not experience any cervical spine symptomatology at the time of the in-service incident, and essentially claims that his in-service injury was asymptomatic until 1950 (following his discharge).  

Service personnel records confirm the Veteran's service in the U.S. Navy, to include service aboard the USS Natoma Bay.  These records show that this ship was involved in the occupation of the Marshall Islands during the Veteran's service.  Thus, the Board finds the Veteran's account of being aboard ship during a conflict with the enemy to be credible.

However, the Veteran's available service treatment records have been reviewed and are negative for evidence of any cervical spine symptomatology or injuries.  The January 1946 separation report of medical examination shows that the clinical examination of the spine was generally normal.  The Veteran does not argue the contrary.  Rather, as noted, he specifically denies any cervical spine symptomatology in service or within the first four (4) years following his service discharge.

In a March 2008 letter, private physician, D.M.G., M.D., relayed the Veteran's description of the in-service jump incident and his history of cervical spine symptomatology beginning in the early 1950's.  She described his medical history as significant for a diagnosis of rheumatoid arthritis in 1961 and a later diagnosis of ankylosing spondylitis.  While she was previously unaware of the diagnosis of ankylosing spondylitis, she did find X-ray evidence of cervical degenerative joint disease, which she noted was probably a variant of ankylosing spondylitis.  Dr. D.M.G. stated that it was unclear whether the Veteran's disorder was the result of trauma, possibly secondary, congential, or inherited.  She determined, however, that the Veteran clearly had a marked decreased range of motion of his neck, which seemed to relate back to his history at the time in service.

Letters from the Veteran's private chiropractor and private physician C.M.B., M.D., dated in August 2008 and October 2008 confirm that he was diagnosed with ankylosing spondylitis, cervical stenosis, and degenerative disease of the cervical spine.  

In numerous statements submitted in support of his claim, the Veteran provided additional testimony regarding his cervical spine disorder.  He identified the onset of his cervical spine symptomatology as in 1950, at which time he was unable to get out of bed without assistance.  Subsequently, he underwent a examination with his private physician, who discovered hairline fractures of his neck and spine.  According to the Veteran, his private physician thought that his in-service jumping incident might have caused the fractures in his neck.  

The claims file includes an October 2008 statement from the Veteran's friend, E.R.G., who indicated that he served with the Veteran in the Navy.  E.R.G. described his memory of the Veteran injuring his ankle during an attack on their ship when the Veteran jumped from the flight deck to the catwalk to take cover.  He observed the Veteran walking with a limp following the incident.  E.R.G. did not specifically comment as to the Veteran's claim of also incurring a cervical spine injury during the attack.

The Veteran underwent a VA spine examination in November 2009, at which time the claims file was reviewed by the VA examiner.  The examiner noted the Veteran's report of sustaining a neck injury in-service when he jumped for cover during an enemy attack.  The Veteran admitted that he did not know that he injured his spine at the time of the incident, and relayed that he did not experience any cervical spine symptomatology until 1950.  Following a clinical examination, the Veteran was diagnosed with ankylosing spondylitis (AS).  The examiner determined that she was unable to provide a medical opinion regarding whether the Veteran's cervical spine disorder was related to service without resorting to mere speculation.  She explained that the available service treatment records were negative for a medical condition and highlighted that the records from the Veteran's private medical treatment in 1950 were unavailable.  Based on her review of the relevant medical literature, the examiner offered the following information regarding the Veteran's diagnosis:   

[A]nkylosing spondylitis is a progressive inflammatory condition of the skeleton.  Elements of aggravation due to physical trauma must include trauma to the area of the body where the AS is active and cause acute symptoms within 24 hours that persist for at least 6 months.

The examiner noted that the Veteran did not experience symptoms of AS during the in-service jump incident.  She highlighted that the onset of the Veteran's spinal symptoms was not until 1950.  While she found the Veteran to be credible with regards to his reported history, she concluded that there was no objective evidence to support a spine injury during his active duty service or a nexus between the onset of his AS and the in-service jump incident.  

In December 2011, the RO received a letter from private physician, R.M.A., M.D., who previously treated the Veteran.  Dr. R.M.A. indicated that while he no longer had the Veteran's medical treatment records, he remembered the Veteran well.  He recalled that the Veteran had a spine disorder since the time that he first met the Veteran.  Dr. R.M.A. did not comment as to the Veteran's exact diagnosis, the date upon which he began treating the Veteran, or offer an opinion as to the etiology of his condition.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disorder.  

The Board emphasizes that there were no findings, treatment, or diagnoses of a cervical spine disorder in service.  There is also no evidence that ankylosing spondylitis, cervical stenosis, or degenerative disease of the cervical spine was diagnosed within one year of the Veteran's service discharge.  The contemporaneous objective medical evidence is simply against the finding that a cervical spine disorder was shown during the Veteran's active service or within the presumptive period for service connection.  Again, the Veteran states that he was asymptomatic until 1950, which is four years post-service.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's cervical spine disorder is causally related to active service.

Specifically, other than the Veteran's statements of such, the preponderance of the competent and credible evidence is against the finding that the Veteran's cervical spine disorder is related to service.  The Veteran stated that he has a cervical spine disorder which occurred when he jumped to avoid enemy fire while on active duty.  However, as discussed, the medical evidence associated with the claims folder does not show objective evidence of a cervical spine disorder prior to 2008. The fact remains that there is approximately a 62 year period between the first documented report of a cervical spine disorder and the Veteran's service discharge, which weighs against his credibility as well.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Even if the Board were to take the Veteran's account of the onset of his symptomatology in 1950 as true, his symptomatology still did not begin until approximately 4 years after service.  The Board also notes that the Veteran filed a claim for a psychiatric disorder near the time of his discharge in 1946.  At the time of that claim, he made no mention of any in-service injuries or a cervical spine disorder.  Indeed, the Board is left to wonder why the Veteran would wait an additional 62 years to file a claim for a cervical spine, if, as he argues, he incurred an in-service injury and experienced symptomatology soon after service.  This too bears against a finding of continuity.  See Shaw v. Principi, 3 Vet. App. 365 (1995) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Accordingly, continuity of symptomatology is thereby not established either by the record or the Veteran's own lay history.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cervical spine disorder to service, despite his contentions to the contrary.  No medical professional has specifically established a relationship between his cervical spine disorder and active duty.  The Veteran's history he provided to his physician Dr. D.M.G. in March 2008 of an in-service spine injury and cervical spine symptomatology since service was the basis of that physician's opinion that his decreased cervical spine range of motion was related to his military service.  The Board notes that the mere transcription of a history provided by the Veteran of a reported cervical injury in service does not transform the Veteran's lay history into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  While the Board acknowledges that it may not find a medical opinion to lack probative value merely because it relies on a history provided by the Veteran, see Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Board notes that it may find a medical opinion to lack probative value where it relies on a history provided by the Veteran that lacks credibility, as is the case herein.  The Board also highlights that this opinion is inconsistent with Dr. D.M.G.'s previous statement in the March 2008 letter essentially that the cause of the Veteran's condition was unclear.  Given these factors, Dr. D.M.G.'s March 2008 opinion letter is less probative than the other medical evidence of record.

In contrast, the November 2009 VA examiner's opinion provides the most probative evidence regarding whether the Veteran's cervical spine disorder is related to his military service.  The VA examiner thoroughly reviewed the claims file, interview of the Veteran, and performed a clinical evaluation of the Veteran, after which she essentially opined that the Veteran's cervical spine disorder was not related to his military service.  Indeed, the VA examiner commented that although the Veteran's account of an in-service jump incident was credible, there was no objective evidence indicating a nexus between his cervical spine disorder and his military service.  She also explained that AS due to trauma must include trauma in the area of active AS and acute symptoms within 24 hours, which is not shown by the facts of this case.  Since this VA medical opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his cervical spine disorder is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  There is no other medical evidence of record, wherein a physician has associated his cervical spine disorder to his active service.

The Board notes that the Veteran has asserted that his claimed disorder is related to his active service.  He is again competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his cervical spine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence may be sufficient to establish a diagnosis of a condition, but not stating that lay evidence may be used to establish a medical etiology of a condition).  Because AS and degenerative disease and stenosis of the cervical spine are not diagnosed by unique and readily identifiable features, these disorders do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of cervical spine disorder is found to lack competency.

Thus, as a nexus between the Veteran's claimed cervical spine disorder and his active service have not been established, either through probative medical evidence or the Veteran's own statements, the claim fails on that basis.

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  Although the private medical evidence indicates that the Veteran has degenerative joint disease (DJD) of the cervical spine, the evidence of record fails to establish any clinical manifestations of arthritis (DJD) within the applicable time period, therefore, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and there is no doubt to be otherwise resolved. As such, the appeal is denied.

Respiratory Disorder

With respect to this claim, the Veteran attributes his currently diagnosed respiratory disorder to in-service exposure to asbestos.  He essentially claims that he was exposed to asbestos during his service aboard a naval ship.  His available service personnel records confirm his service in the United States Navy from September 1942 to January 1946, to include service aboard the USS Natoma Bay.  The Board finds his reported history in this instance to be credible, and acknowledges that the RO conceded the Veteran's exposure to asbestos in October 2009.

The Veteran's service treatment records are negative for any complaints of breathing difficulties.  Significantly, a January 1946 chest X-ray examination was normal.  His January 1946 separation examination showed no abnormalities of the lungs and chest.

The Veteran's private medical records show that he received treatment for his respiratory symptomatology.  A June 1998 private treatment record documents the Veteran's report of respiratory symptoms, as well as a long history of smoking; following a clinical assessment, he was diagnosed with chronic obstructive pulmonary disease (COPD).  Subsequent medical records show treatment for his associated symptomatology.  

The claims file includes a September 2005 letter from J.A.T., M.D., a physician with the private practice P.P.G.  Dr. J.A.T. stated that the Veteran was seen for an evaluation of a chronic cough and reported history of asthma.  He relayed the Veteran's history of smoking 3 packs a day from age 20 to 60.  He noted that the Veteran had been followed by the practice since 1998, and that he was determined to have smoking related COPD.

In support of his claim, the Veteran submitted an August 2009 nexus statement from an additional physician with the P.P.G. private practice, Dr. R.A.F.  Dr. R.A.F.  essentially opined that the Veteran's COPD was "as most likely caused by or a result of" events during his military service.  She reported that she was unaware of the Veteran's exposure to asbestos until she recently reviewed the Veteran's battle records.  Dr. R.A.F. stated her belief that anyone who was exposed to asbestos for the period of time as the Veteran would certainly be at risk for COPD.  

The Veteran underwent a VA respiratory examination in November 2009.  The examiner noted her review of the claims file, to include the private medical records; she acknowledged the Veteran's previous history of in-service exposure to asbestos, as well as his post-service diagnosis of COPD.  The Veteran underwent a physical examination and pulmonary function tests (PFTs).  The VA examiner diagnosed the Veteran with isolated decreased functional vital capacity on PFTs.  She indicated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis; she stated that this may be a factor of aging.  She also noted that he may have a mild extrinsic restrictive ventilatory dysfunction, with a normal total lung capacity (TLC) and single-breath diffusing capacity (DLCO).  The examiner concluded that the Veteran did not have an intrinsic restrictive ventilator dysfunction such as would be consistent with asbestosis.  She explained the lung function abnormalities seen with asbestosis, which included:  reduced lung volumes, particularly with vital capacity and total lung capacity; diminished single breath DLCO; decreased pulmonary compliance; and an absence of airflow obstruction by spirometry.  The examiner concluded that the Veteran's PFTs did not fit the criteria for asbestosis.  She also determined that there was no objective evidence of asbestos related lung disease.    

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a respiratory disorder.

The Veteran primarily contends that his current respiratory disorder is related to asbestos exposure during his period of active duty service.  The Board acknowledges that his in-service exposure to asbestos has been conceded.  However, even given his exposure to asbestos, the Veteran has not been diagnosed with a disease associated with asbestos exposure.  None of the medical evidence of record shows evidence of asbestosis, pleural effusions, fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, or lung cancer.  Notably, the November 2009 VA respiratory examiner determined, based on her review of the claims file and clinical examination of the Veteran, that there was no objective evidence of asbestosis.  While the medical evidence of record shows that the Veteran has been repeatedly diagnosed with COPD, there is no objective evidence of any asbestos-related disease.

In addition, the preponderance of the evidence does not show that the Veteran's currently diagnosed COPD is related to his military service, to include exposure to asbestos.  The Board recognizes that there are conflicting medical opinions of record.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Here, the Board acknowledges Dr. R.A.F.'s opinion that it is as most as likely that the Veteran's COPD is related in his military service.  She also commented that anyone who was exposed to asbestos for the same period of time as the Veteran would be at risk for COPD.  Although the physician's opinion is favorable to the appellant, the Board must conclude that it lacks probative value and does not provide a basis to warrant service connection.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In this regard, the Board notes that Dr. R.A.F. did not expressly provide a detailed rationale as to the basis of her opinion relating the Veteran's COPD to service.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Essentially, Dr. R.A.F. did not identify any medical principles or clinical data to support her conclusion.  Moreover, while she emphasized the Veteran's in-service exposure to asbestos, she did not specifically relate his exposure to his COPD; instead, she merely relayed that exposure to asbestos similar to that experienced by the Veteran would put anyone at risk for COPD.  Given these facts, the Board finds Dr. R.A.F.'s opinion lacks probative value.

The Board has also given consideration to the fact that Dr. R.A.F.'s opinion is in direct contrast to the opinion offered by a colleague in her same practice, Dr. J.A.T.  In his more detailed September 2005 letter, Dr. J.A.T. emphasized the Veteran's forty year history of smoking 3 packs a day and that the Veteran's COPD was determined to be smoking related.  Dr. R.A.F. gave no discussion of the Veteran's smoking history or Dr. J.A.T's previous opinion.  The Board finds it noteworthy that Dr. R.A.F. provided her opinion on what appears to be a "Nexus Statement" form, which primarily provided the option to check various boxes regarding the probability that the Veteran's COPD was related to his military service.  She offered very little spontaneous statements and did not refer to any objective findings.  However, Dr. J.A.T. provided his opinion in a detailed, 3 page letter in which he discussed the Veteran's past medical and social history and provided the objective findings of a clinical examination of the Veteran.  
Dr. R.A.F.'s opinion, given these deficiencies, is of no probative weight, when compared to the other competent and credible medical opinions of record.

In this case, the Board finds Dr. J.A.T.'s September 2005 opinion and the November 2009 VA examiner's opinion to be highly probative.  Following a thorough review of the claims file, to include the private opinions of record, and clinical and diagnostic testing of the Veteran, the VA examiner essentially determined that there was no objective evidence of asbestos related lung disease in this case.  Both Dr. J.A.T. and the November 2009 VA examiner's opinions are considered highly probative, as they are definitive and are based upon a clinical examination of the Veteran.  The Board also highlights that the November 2009 VA examiner's opinion was supported by detailed rationale.  Accordingly, the opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodgriguez, 22 Vet. App. 295, 299-301).

Under these circumstances, the Board concludes that Dr. J.A.T.'s September 2005 opinion and the November 2008 VA examiner's findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's current respiratory disorder is related to his military service, to include exposure to asbestos.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Although not explicitly advanced by the Veteran, the Board recognizes that Dr. J.A.T.'s September 2005 opinion raises the question of whether service connection for COPD is warranted based on a history of smoking, which appears to have begun during service and continued for many years post-service.  The provisions of 38 U.S.C.A. § 1103, however, prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a Veteran's active service.  This statute applies to claims, such as the Veteran's, that were filed after June 9, 1998.  See 38 C.F.R. § 3.300.  Hence, service connection may not be granted based on any in-service smoking that the Veteran may have done.

Additionally, the Board has considered the Veteran's own statements as to his belief that his currently diagnosed respiratory disorder is related to his military service.  While he has personal knowledge of his symptomatology and is competent to testify in this regard, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between a respiratory disorder and his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307, 308 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70- (1994).

While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between a respiratory disorder and active duty service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his currently diagnosed COPD and his military service to be of little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the Board finds that the probative value of the September 2005 and November 2009 private and VA opinions outweigh the probative value of the Veteran's statements.  As such, the claim for service connection for a respiratory disorder is denied.

Although the Board is sympathetic to the Veteran's assertions, fully understands his position, and by no means wishes to minimize the service he provided, the claim for service connection for a respiratory disorder must be denied for the foregoing reasons.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  As such, the appeal is denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a respiratory disorder, to include as due to asbestos exposure, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


